Exhibit 10.6
EMPLOYMENT AGREEMENT
          This Employment Agreement, dated as of April 6, 2009 (the “Effective
Date”) is by and between The Greenbrier Companies, Inc., an Oregon corporation
(the “Company”), and Alejandro Centurion (“Employee”).
RECITALS
     A. Employee currently serves as the President of Greenbrier Manufacturing
Operations and Chief Executive Officer of Gunderson LLC, a subsidiary of the
Company.
     B. The Company desires to obtain the continued services of Employee in that
capacity and to provide for benefits in the event of termination of Employee’s
employment following a change of control of the Company. Employee is willing to
serve the Company in such capacity upon the terms and subject to the conditions
set forth in this Agreement.
          THEREFORE, in consideration of the mutual covenants herein contained,
the parties agree as follows:
1. EMPLOYMENT
     1.1 Employment of Employee. The Company agrees to employ Employee, and
Employee agrees to serve, as the Company’s President of Greenbrier Manufacturing
Operations during the Term and upon the conditions set forth in this Agreement.
     1.2 Responsibilities. Employee shall report to the President and Chief
Executive Officer (“CEO”) of the Company. He shall be responsible for the duties
customarily performed by, and shall possess the powers and exercise the
responsibilities customary of, the position set forth in Section 1.1. Employee
agrees to abide by all the policies, practices and rules of the Company.
     1.3 Extent of Duties. Employee shall devote his reasonable full-time
energies and efforts exclusively in furtherance of the business of the Company
and its affiliates and shall not be engaged in any other business activity;
provided, that nothing in this Agreement shall preclude Employee from serving as
a director or member of a committee of any company or organization, the business
of which does not conflict or compete with the business of the Company or its
affiliates, or from engaging in charitable, community and political activities,
or investing his personal assets in activities in which his participation is
that of an investor.
     1.4 Location. Employee shall travel to the Company’s North American
manufacturing facilities as reasonably required to perform his duties hereunder.
Notwithstanding the foregoing, the Company shall not require Employee to be
based at any office that is located more than 35 miles from where Employee’s
office is located as of the date of this Agreement, during the Term of this
Agreement. If the Company should require Employee to relocate to an
Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 



office located more than 35 miles from his current location as a condition of
continuing his employment with the Company and Employee declines to relocate,
then Employee’s termination of employment shall be deemed a termination by the
Company without Cause, and Employee shall be entitled to severance benefits in
accordance with Section 7.1 of this Agreement.
2. TERM
     2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue for a period of two years from that date,
unless such Term is renewed as provided for in Section 2.2.
     2.2 Renewal. On the date that is one year from the Effective Date of this
Agreement, and on each successive anniversary of that date (the “Anniversary
Date”) the Term shall be automatically renewed and extended for one additional
year unless, within 90 days prior to such Anniversary Date, the Company or
Employee provides written notice to the other party that the Term shall not be
so renewed and extended. Employee may, upon not less than 60 days’ written
notice to the Company, elect to treat the Company’s notice of non-renewal of
this Agreement as a notice of termination of Employee’s employment by the
Company other than for Cause. If Employee makes such an election, then
(a) Employee shall not be obligated to perform services for the Company after
the expiration of such 60 days’ notice period, and (b) Employee shall be
entitled to the severance benefits provided for in Section 7.1.
3. COMPENSATION AND BENEFITS
     3.1 Base Salary. The Company shall pay Employee a Base Salary, which shall
be $285,000.00 per year as of the Effective Date, and shall be adjusted annually
by the CEO. The Base Salary shall be payable in accordance with the Company’s
usual and customary payroll practices, but no less frequently than monthly
installments.
     3.2 Annual Bonus. The Company shall pay Employee an Annual Bonus each year
during the Term in an amount to be determined by the CEO, based on achievement
of performance goals established or approved by the CEO, all in consultation
with the Compensation Committee of the Company’s Board of Directors (the
“Committee”). Employee’s target Annual Bonus amount shall equal 50 percent of
Employee’s annual Base Salary, but the actual amount of Employee’s Annual Bonus
for any year may be an amount less than, greater than, or the same as the target
amount. Such Annual Bonus shall be paid to Employee in cash (subject to normal
withholding and payroll deductions) within 120 days following the end of the
fiscal year in which such Annual Bonus shall be earned.
     3.3 Employee Benefits. Employee shall be entitled to participate in all
employee benefit plans or programs and to receive all benefits for which
salaried employees of the Company generally are eligible, now or hereafter
established and maintained by the Company, to the extent permissible under the
general terms and provisions of such plans or programs and in accordance with
the provisions thereof. Such employee benefits currently include, but are not
limited to, group medical, prescription drug, dental, vision, and life
insurance, and participation in the Company’s 401(k) plan and employee stock
purchase plan. Notwithstanding the
Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 



foregoing, nothing in this Agreement shall preclude the amendment or termination
of any such plan or program, on the condition that such amendment or termination
is applicable generally to all senior officers of the Company or any subsidiary
or affiliate of the Company.
     3.4 Additional Life Insurance. In addition to the employee benefits
described in Section 3.3, the Company shall obtain and/or keep in force life
insurance coverage for Employee in the face amount of not less than $1,000,000,
for as long as Employee is employed by the Company. The policy currently in
force that satisfies the requirements of this Section 3.4, and any successor or
replacement for such policy, is referred to as the “Northwestern Policy.” The
Northwestern Policy shall be structured such that the after-tax cash surrender
value of the policy shall be not less than $200,000 as of the date Employee
attains age 62. If Employee’s employment terminates as a result of a voluntary
termination by Employee, the Company shall surrender to Employee the Company’s
rights to the Company portion of the cash surrender value under the Northwestern
Policy. If Employees’ employment terminates as a result of a termination by the
Company without Cause or following a Change in Control, the Company shall
continue to pay the premiums for the Northwestern Policy for a period of two
years following the Date of Termination, as provided for under Section 7.1(b) or
Section 8.1(b), as applicable.
     3.5 Target Benefit Program. The Employee shall participate in the
Greenbrier Leasing Corporation Manager Owned Target Benefit Plan (the “Target
Benefit Plan”) or any successor or replacement plan of a similar type that the
Company or its affiliates may adopt, in the same manner as the other similarly
situated Executive Officers.
     3.6 Equity Based Compensation Programs. Employee shall be eligible to
participate in the Company’s restricted stock or options programs, and shall
receive such awards as may be determined by the Committee from time to time.
     3.7 Vacation. During the Term, Employee shall be entitled to four weeks of
paid vacation during each fiscal year of the Company, to be taken at times which
do not unreasonably interfere with performance of Employee’s duties. Any unused
portion of such vacation may not be carried forward from year-to-year by
Employee, consistent with the Company’s general policy for other salaried
employees.
     3.8 Use of Automobile. Employee shall be eligible to participate in the
Company car program in the same form as is available to other Executive
Officers.
     3.9 Business Expenses. The Company shall pay or reimburse Employee for all
reasonable travel or other expenses incurred by Employee in connection with the
performance of his duties and obligations under this Agreement, subject to
Employee’s presentation of appropriate vouchers in accordance with such
procedures as the Company may from time-to-time establish for senior officers
and to preserve any deductions for federal income taxation purposes to which the
Company may be entitled.
Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 



4. CONFIDENTIAL INFORMATION
Employee acknowledges that a substantial portion of the information pertaining
to the affairs, business, clients, or customers of the Company or any of its
affiliates (any or all of such entities hereinafter referred to as the
“Business”), as such information may exist from time to time, is confidential
information and is a unique and valuable asset of the Business, access to and
knowledge of which are essential to the performance of Employee’s duties under
this Agreement. Employee agrees not to use or disclose any confidential
information during the Term or thereafter other than in connection with
performing Employee’s services for the Company in accordance with this Agreement
(except such information as is required by law to be divulged to a government
agency or pursuant to lawful process), or make use of any such confidential
information for his own purposes or for the benefit of any person, firm,
association or corporation (except the Business) and shall use his reasonable
efforts to prevent the unauthorized disclosure of any such confidential
information by others. As used in this Section 4, the term “confidential” shall
not include information which, at the time of disclosure or thereafter, is
generally available to and known by the public, other than as a result of a
breach of this Agreement by Employee.
5. COVENANT NOT TO COMPETE
In consideration of payment by the Company of the severance payment provided for
in Section 7 of this Agreement, Employee agrees that during his employment and,
in the event that Employee voluntarily terminates his employment with the
Company, for a period of one year after such termination of employment, Employee
will not directly or indirectly own (as an asset or equity owner), or be
employed by or consult for, any business in direct competition with the Company
in the same product or service lines in which the Company is engaged at the time
Employee terminates his employment; provided that ownership of one percent (1%)
or less of the outstanding stock of a publicly traded corporation will not be
deemed to be a violation of this Agreement.
6. ENFORCEMENT
Employee agrees that the restrictions set forth in Section 5 are reasonable and
necessary to protect the goodwill of the Company. If any of the covenants set
forth therein are deemed to be invalid or unenforceable based on the duration or
otherwise, the parties contemplate that such provisions shall be modified to
make them enforceable to the fullest extent permitted by law. In the event of a
breach or threatened breach by Employee of the provisions set forth in
Sections 4 or 5, Employee acknowledges that the Company will be irreparable
harmed and that monetary damages shall be an insufficient remedy to the Company.
Therefore, notwithstanding the arbitration provisions of Section 9.1, Employee
consents to enforcement of Sections 4 or 5, by means of temporary or permanent
injunction and other appropriate equitable relief in any competent court, in
addition to any other remedies the Company may have under this Agreement or
otherwise.
Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 



7. SEVERANCE PAYMENT
     7.1 Effect of Termination of Employment. If, during the Term, the Company
terminates Employee’s employment for any reason other than “Cause” (as defined
in Section 7.2), or other than in the event of a Change of Control (as defined
in Section 8.2):
          (a) The Company shall pay Employee a lump sum severance payment equal
to the sum of: (i) an amount equal to two times Employee’s Base Salary as in
effect immediately preceding the date of Employee’s termination of employment,
plus (ii) an amount equal to two times the Average Bonus. “Average Bonus” shall
mean the average of the two most recent annual bonuses received by the Employee
prior to the year in which his termination of employment occurs. The Company may
condition the receipt of the severance payment provided for in this Section 7.1
on Employee having first provided to the Company a signed, comprehensive release
of claims against the Company and its affiliates as of the date of termination,
in a form approved by the Company. Such severance payment shall be paid within
30 days following the date Employee signs the release of claims required under
this Section 7.1.
          (b) For a period of two years following the Date of Termination (as
defined in Section 8.2(d)), the Company shall continue to provide or pay the
cost of all employee benefits provided pursuant to Sections 3.3, 3.4 and 3.5 to
Employee and/or Employee’s family, including the Company car program, at the
Company’s expense. If the Employee becomes reemployed with another employer
during such period and is eligible to receive such benefits under another
employer-provided plan, the Company shall not be obligated to continue to
provide such benefits, to the extent that reasonably similar benefits are
available to the Employee pursuant to such employer-provided plan. The Company
may satisfy its obligations under this Section 7.1(b), in part, by paying the
applicable premiums for continuation coverage pursuant to COBRA for Employee
and/or his family, for as long as such coverage is available under COBRA under
the law. “COBRA” refers to the Consolidated Omnibus Budget Reconciliation Act of
1985.
          (c) All unvested stock options and restricted stock grants held by
Employee shall become fully vested and exercisable as of the Date of
Termination.
     7.2 Termination by the Company for “Cause”. In the event that the Company
terminates Employee’s employment for “Cause” prior to expiration of the Term,
Employee’s earned but unpaid Base Salary as of the effective date of such
termination shall be paid in full. The Company shall have no obligation to pay
the severance payment described in Section 7.1, and no other benefits shall be
provided, or payments made by the Company pursuant to Section 3 of this
Agreement, except for benefits which shall already have become vested under the
terms of programs maintained by the Company or its affiliates for salaried
employees generally. “Cause” shall mean: (a) gross negligence or willful
misconduct in the performance of Employee’s duties; (b) the commission of
embezzlement, theft, material fraud or other acts of dishonesty; (c) violation
by Employee of any of the provisions of this Agreement; (d) conviction of or
entrance of a plea of guilty or nolo contendre to a felony or other crime which
has or may have a material adverse effect on Employee’s ability to carry out his
duties under this Agreement;
Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 



(e) conduct involving moral turpitude; or (f) failure or refusal to carry out
the reasonable directives of the CEO.
8. CHANGE OF CONTROL
     8.1 Termination in the Event of a Change of Control. If, during the
twenty-four month period following a Change of Control, the Company terminates
Employee’s employment other than for Cause, or Employee terminates his
employment either without any reason during the Window Period for Good Reason,
then the Company shall pay or provide the benefits set forth in subsections (a)
— (c) below:
          (a) The Company shall pay to Employee in a lump sum in cash, within
30 days after the Date of Termination, the aggregate of the following amounts:
Employee’s Base Salary through the Date of Termination to the extent not
previously paid, plus an amount equal to two and one-half times the amount of
the sum of (x) the Employee’s Base Salary and (y) the Average Bonus (as defined
in Section 7.1(a)). “Base Salary” shall mean Employee’s current annual base
salary in effect at the time a Change in Control occurs.
          (b) For a period of two years following the Date of Termination, the
Company shall continue to provide or pay the cost of all employee benefits
provided pursuant to Sections 3.3 and 3.4 to Employee and/or Employee’s family,
and shall continue to furnish an automobile to Employee, at the Company’s
expense. In addition, the Company shall provide Employee with the Change in
Control benefits provided for under the terms of the Target Benefit Plan. If the
Employee becomes reemployed with another employer during such period and is
eligible to receive employee benefits under another employer-provided plan, the
Company shall not be obligated to continue to provide such benefits, to the
extent that reasonably similar benefits are available to the Employee pursuant
to such employer-provided plan. The Company may satisfy its obligations under
this Section 8.1(b), in part, by paying the applicable premiums for continuation
coverage pursuant to COBRA for Employee and/or his family, for as long as such
coverage is available under COBRA under the law. “COBRA” refers to the
Consolidated Omnibus Budget Reconciliation Act of 1985.
          (c) All unvested stock options and restricted stock grants held by
Employee shall become fully vested and exercisable as of the Date of
Termination.
     8.2 Definitions. For purposes of this Agreement, the following definitions
shall apply:
          (a) “Change of Control” shall mean the occurrence of any of the
following:

  (i)   The acquisition by any individual, entity or group (within the meaning
of section13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d—3 promulgated under the Exchange Act) of 30 percent or more
of the stock of any class or classes having by the terms thereof ordinary

Employment Agreement
Page 6

 



--------------------------------------------------------------------------------



 



      voting power to elect a majority of the directors of the Company
(irrespective of whether at the time stock of any class or classes of the
Company shall have or might have voting power by reason of the happening of any
contingency); provided, however, that for purposes of this subsection (a), the
following acquisitions will not constitute a Change of Control: (i) any
acquisition directly from the Company; (ii) any acquisition by the Company or a
subsidiary of the Company; or (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company.     (ii)   The individuals who, as of the date of
this Agreement, are the members of the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute a majority of the Board,
unless the election or appointment, or nomination for election or appointment,
of any new member of the Board was approved by a vote of a majority of the
Incumbent Board of Directors, then such new member shall be considered as though
such individual were a member of the Incumbent Board.     (iii)   The
consummation of a merger or consolidation involving the Company if the
stockholders owning the capital and profits (“ownership interests”) of the
Company immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than 50 percent
of the combined voting power or ownership interests of the Company, or the
entity resulting from such merger or consolidation, in substantially the same
proportion as their ownership of the combined voting power or ownership
interests outstanding immediately before such merger or consolidation.     (iv)
  The sale or other disposition of all or substantially all of the assets of the
Company.     (v)   The dissolution or the complete or partial liquidation of the
Company.

          (b) “Good Reason” shall mean:

  (i)   A material change in Employee’s status, positions, duties or
responsibility as an Employee of the Company as in effect immediately prior to
the Change of Control which may reasonably be considered to be an adverse
change, except in connection with the termination of Employee’s employment for
Cause or due to death, or resulting from Employee’s decision for any reason
other than for Good Reason;

Employment Agreement
Page 7

 



--------------------------------------------------------------------------------



 



  (ii)   A reduction by the Company of Employee’s Base Salary exceeding
5 percent of Employee’s prior year’s Base Salary (or an adverse change in the
form or timing of the payment thereof) as in effect immediately prior to the
Change of Control;     (iii)   A reduction by the Company of Employee’s Annual
Bonus exceeding 20 percent of Employee’s prior year’s Annual Bonus (unless such
reduction relates to the amount of Annual Bonus payable to Employee for the
achievement of specified performance goals, or to the attainment of
profitability levels of the Company or certain of its subsidiaries, and the
non-achievement of such goals and/or the non-attainment of profitability levels
of the Company or certain of its subsidiaries, is the reason for the reduction
in Employee’s Annual Bonus compared to the prior year’s bonus);     (iv)   the
Company’s requiring the Employee to be based at any office more than 35 miles
from where Employee’s office is located immediately prior to the Change of
Control.     (v)   the Company fails to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place, provided that such successor has received at least
ten days’ prior written notice from the Company or the Employee of the
requirements of Section 8 of this Agreement.

          (c) “Window Period” shall mean the 30—day period immediately following
the first anniversary of the effective date of the Change of Control
transaction.
          (d) “Date of Termination” shall mean (i) if Employee’s employment is
terminated by the Company for Cause, or by the Employee during the Window Period
or for Good Reason, the date of receipt of the Notice of Termination of any
later date specified therein, as the case may be, (ii) if the Employee’s
employment is terminated by the Company other than for Cause, the date on which
the Company notified the Employee of such termination, and (iii) if Employee’s
employment is terminated by reason of the Employee’s death, the date of such
death.
     8.3 Notice of Termination. Any termination by the Company for Cause, or by
the Employee without any reason during the Window Period or for Good Reason,
shall be communicated by Notice of Termination to the other party. For purposes
of this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
Employment Agreement
Page 8

 



--------------------------------------------------------------------------------



 



employment under the provision so indicated, and (iii) if the Date of
Termination (as defined above) is other than the date of receipt of such notice,
specifies the termination date of such notice. The failure by the Employee or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Employee or the Company hereunder or preclude the Employee or the Company
from asserting such fact or circumstance in enforcing the Employee’s or the
Company’s rights hereunder.
     8.4 Limitation on Change of Control Payments and Benefits. Notwithstanding
anything in this Agreement to the contrary, if any of the payments or benefits
to be made or provided in connection with the Agreement, together with any other
payments or benefits which the Employee has the right to receive from the
Company or any entity which is a member of an “affiliated group” (as defined in
section 1504(a) of the Code without regard to section 1504(b) of the Code) of
which the Company is a member constitute an “excess parachute payment” (as
defined in section 280G(b) of the Code), the payments or benefits to be made or
provided in connection with this Agreement will be reduced to the extent
necessary to prevent any portion of such payments or benefits from becoming
nondeductible by the Company pursuant to section 280G of the Code or subject to
the excise tax imposed under section 4999 of the Code. The determination as to
whether any such decrease in the payments or benefits to be made or provided in
connection with this Agreement is necessary must be made in good faith by a
nationally recognized accounting firm (the “Accounting Firm”), and such
determination will be conclusive and binding upon Executive and the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. In the event that such a reduction is necessary,
Employee will have the right to designate the particular payments or benefits
that are to be reduced or eliminated so that no portion of the payments or
benefits to be made or provided to Employee in connection with the Agreement
will be excess parachute payments subject to the deduction limitations under
section 280G of the Code and the excise tax under section 4999 of the Code.
9. GENERAL PROVISIONS
     9.1 Arbitration. Any dispute relating to this Agreement that cannot be
resolved by the parties will be resolved by arbitration as provided in this
section. Disputes will be resolved by arbitration administered by the
Arbitration Service of Portland, Inc. Judgment upon the arbitration award may be
entered in any court having jurisdiction thereof, and the resolution of the
dispute as determined by the arbitrator will be final and binding on the
parties. Any such arbitration will be conducted in Portland, Oregon. If the
total amount in dispute is less than $100,000, there will be one arbitrator. If
the total amount in dispute is $100,000 or more, three arbitrators will hear the
dispute. The arbitrator(s) must have experience as a state or federal judge or
such alternate qualifications as the parties may agree upon. The Company shall
pay the fees and costs of the arbitrator(s) and the hearing and each party shall
be responsible for its own expenses and those of its counsel and
representatives.
Employment Agreement
Page 9

 



--------------------------------------------------------------------------------



 



     Any party may seek, without inconsistency with this Agreement, from any
court located in the state of Oregon any injunctive or provisional relief that
may be necessary to protect the rights or property of that party pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy).
     The parties will be allowed discovery in accordance with the Federal Rules
of Civil Procedure. The Federal Rules of Evidence shall govern the conduct of
the arbitration hearing.
     Except as otherwise provided in this Section, the arbitrator will have the
authority to award any remedy or relief that a court of Oregon could order or
grant.
     Unless otherwise agreed to by the parties, the arbitrator’s decision and
award must be in writing, signed by the arbitrator and include an explanation of
the arbitrator’s reasoning.
     Neither party nor the arbitrator may disclose the existence, content, or
results of any arbitration under this section without the prior written consent
of the other party to this Agreement.
     This Section 9.1 shall survive termination, amendment or expiration of any
of the agreements or relationships between the parties.
     9.2 Withholding Taxes. The Company may directly or indirectly withhold from
any payments made under this Agreement all federal, state, city or other taxes
and other amounts as permitted or required by law, rule or regulation.
     9.3 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by overnight mail
as follows:

  (a)   To the Company:         The Greenbrier Companies, Inc.
Vice President Administration
One Centerpointe Drive, Suite 200
Lake Oswego, OR 97035     (b)   To Employee:         Alejandro Centurion
1828 NW 93rd Place
Portland, OR 97229

Employment Agreement
Page 10

 



--------------------------------------------------------------------------------



 



  (c)   With copies to:         The Greenbrier Companies, Inc.
One Centerpointe Drive, Suite 200
Lake Oswego, OR 97035
Attention: General Counsel

or to such other address as either party shall have previously specified in
writing to the other.
     9.4 Binding Agreement. This Agreement shall be binding upon, and shall
inure to the benefit of, Employee and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. Because of the
unique and personal nature of Employee’s duties under this Agreement, neither
this Agreement nor any rights or obligations under this Agreement shall be
assignable by Employee.
     9.5 Governing Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Oregon without regard to the conflict of laws rules of Oregon.
     9.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
     9.7 Integration. This Agreement contains the complete, final and exclusive
agreement of the parties relating to Employee’s employment, and supersedes all
prior oral and written employment agreements or arrangements between the
parties.
     9.8 Amendment. This Agreement cannot be amended or modified except by a
written agreement signed by Employee and the Company.
     9.9 Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the waiver is claimed, and any such waiver shall not bee deemed to
be a waiver of any preceding or succeeding breach of the same or any other term,
covenant, condition or breach.
     9.10 Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the parties’ intention with respect to the
invalid or unenforceable term or provision.
Employment Agreement
Page 11

 



--------------------------------------------------------------------------------



 



10. SIX-MONTH PAYMENT DELAY
Notwithstanding any other provision of this Agreement to the contrary, in the
event that Employee is determined to be a “specified employee” within the
meaning of Treas. Reg. §1.409A-1(i), then no severance payments shall be made to
the Employee pursuant to Section 7 or 8 of this Agreement before the date that
is six months after the date of the Employee’s separation from service, as that
term is defined in Treas. Reg. §1.409A-1(h).”

            THE GREENBRIER COMPANIES, INC.:
      By:   /s/ William A. Furman         Title: President and Chief Executive
Officer                EMPLOYEE:
      /s/ Alejandro Centurion       Alejandro Centurion           

Employment Agreement
Page 12

 